Citation Nr: 0904918	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-00 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected arthritis of the lumbar spine, residuals of 
L3 to S1 fusion, limitation of movement, degenerative disc 
disease, currently rated as 40 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected radiculopathy of the left 
lower extremity associated with arthritis of the lumbar 
spine, residuals of L3 to S1 fusion, limitation of movement, 
degenerative disc disease.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected radiculopathy of the right 
lower extremity associated with arthritis of the lumbar 
spine, residuals of L3 to S1 fusion, limitation of movement, 
degenerative disc disease.

4.  Entitlement to service connection for a thoracic spine 
disability as secondary to service-connected arthritis of the 
lumbar spine, residuals of L3 to S1 fusion, limitation of 
movement, degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to August 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied an increased rating for the 
Veteran's service-connected lumbar spine disability.  In a 
January 2008 supplemental statement of the case (SSOC), 
service connection for bilateral lower extremity 
radiculopathy was granted as secondary to the service-
connected lumbar spine disability.  

In an April 2008, the Veteran stated that he was entitled to 
a total disability rating based on individual unemployability 
(TDIU).  The Board refers this matter to the RO for any 
necessary development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain a VA examination and 
adjudicate the matter of entitlement to service connection 
for the thoracic spine.

In October 2004, the Veteran filed a claim for an increase in 
his service-connected arthritis of the lumbar spine, 
residuals of L3 to S1 fusion, limitation of movement, 
degenerative disc disease (hereinafter lumbar spine 
disability).  Following surgery for his service-connected 
lumbar spine disability, the Veteran was granted a temporary 
100 percent rating from October 4, 2004, to November 1, 2005.  
His 40 percent rating continued effective November 1, 2005.  
38 C.F.R. § 4.30.  In September 2006, the Veteran filed 
another claim for a temporary 100 percent rating based on a 
period of convalescence or hospital treatment in excess of 21 
days for his service-connected back.  In January 2007, the RO 
denied entitlement to a temporary 100 percent rating because 
the Veteran's July 2006 surgery and convalescence to 
September 2006 was for his thoracic spine, for which he is 
not currently service-connected.  

Thereafter, in October 2007, the Veteran underwent a VA 
examination in connection with his claim for an increased 
rating for his service-connected lumbar spine.  The examiner 
noted that it seemed like the Veteran had an extension of his 
decompression and fusion from initially being a lower lumbar-
type condition as his initial service connection has spread 
up his spine.  The examiner stated that it was common in 
spine surgery to get adjacent level disease and therefore he 
felt that the Veteran's limited range of motion, the recent 
surgery including the thoracic spine, and his current 
disabilities are related to his military service and 
therefore should be service connected.  He added that the 
Veteran had a good result from his most recent surgery 
including near complete resolution of pain but he continued 
to have significant stiffness associated with the fusion as 
well as bilateral lower extremity motor and sensory changes.  

Following the October 2007 VA examination, service connection 
for radiculopathy of the left and right lower extremities 
associated with arthritis of the lumbar spine, residuals of 
L3 to S1 fusion, limitation of movement, degenerative disc 
disease, was granted in a January 2008 SSOC.  The SSOC 
discussed the results of the October 2007 VA examination when 
discussing the grant of service connection for radiculopathy 
of the left and right lower extremities.  However, the SSOC 
did not mention the examiner's conclusion that the thoracic 
spine should also be service connected.

The Board acknowledges that the Veteran has not specifically 
filed a claim for service connection for his thoracic spine.  
However, the Board notes that the Veteran has been seeking an 
increased rating for his service-connected lumbar spine 
disability since 2004.  As previously noted, he sought a 
temporary 100 percent rating for the surgery that he had in 
July 2006, which was for his thoracic spine.  Then in October 
2007, a VA examiner determined that the Veteran's thoracic 
spine should also be service connected.  Most recently in 
April 2008, the Veteran expressed disagreement with the 
January 2008 SSOC and contended that his back was worse than 
his current rating and reasserted his contention that he was 
entitled to a temporary 100 percent rating for his July 2006 
surgery.  In essence, the Veteran is seeking compensation 
based on what he perceives to be a worsening of his service-
connected lumbar spine disability, which the evidence 
suggests might now also encompass the thoracic spine.  As 
such, the Board concludes that the issue of entitlement to 
service connection for a thoracic spine disability as 
secondary to service-connected arthritis of the lumbar spine, 
residuals of L3 to S1 fusion, limitation of movement, 
degenerative disc disease has been reasonably raised by the 
evidence of record.

Moreover, the Board notes that the issue of entitlement to 
service connection for the thoracic spine as secondary to 
service-connected arthritis of the lumbar spine, residuals of 
L3 to S1 fusion, limitation of movement, degenerative disc 
disease is inextricably intertwined with the claim for an 
increased evaluation from the service-connected lumbar spine.  
See Harris v. Derwinski, 1. Vet. App. 180 (1991).  In this 
regard, if service connection is granted for the thoracic 
spine, the Veteran could be eligible for a higher rating as 
unfavorable anklylosis of the entire thoracolumbar spine is 
needed for a 50 percent rating and unfavorable ankylosis of 
the entire spine is needed for a 100 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Additionally, the Board finds that a remand is necessary to 
clarify whether the Veteran has unfavorable ankylosis of the 
spine.  For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a Note 5.  

From the current evidence of record, it is unclear whether 
the Veteran's service-connected lumbar spine is productive of 
unfavorable anklylosis.  In this regard, a March 2006 private 
treatment record from Dr. J.T. noted that the Veteran's T11 
to L4 vertebrae are fused.  The Veteran is separately 
service-connected for bilateral lower extremity radiculopathy 
as secondary to his service-connected lumbar spine, which 
indicates that he has neurological complications based on his 
service-connected lumbar spine.  However, it is unclear 
whether the veteran's service-connected bilateral lower 
extremity radiculopathy is due to nerve root stretching.  
Consequently, this should be ascertained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send the Veteran a 
notice letter in connection with the claim 
for service connection for a thoracic 
spine disability as secondary to service-
connected arthritis of the lumbar spine, 
residuals of L3 to S1 fusion, limitation 
of movement, degenerative disc disease.  
The letter should inform him of the 
information and evidence that is necessary 
to substantiate the claim; (2) inform him 
about the information and evidence that VA 
will seek to provide; and (3) inform him 
about the information and evidence he is 
expected to provide.  The letter should 
also include an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App, 
473 (2006).

2.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
arthritis of the lumbar spine, residuals 
of L3 to S1 fusion, limitation of 
movement, degenerative disc disease and 
associated bilateral radiculopathy of the 
left and right lower extremities.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's service-
connected back disability and associated 
bilateral lower extremity radiculopathy.  
The examiner should report all signs and 
symptoms necessary for rating the 
veteran's back disability and 
radiculopathy under the applicable rating 
criteria.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should also 
be noted, as should any additional 
disability due to these factors.  The 
examiner should also comment as to the 
impact of the disabilities on the 
Veteran's daily activities and his ability 
to maintain employment.  

In particular, the examiner should address 
whether the Veteran has unfavorable 
anklylosis as defined in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243, Note 
5.  In particular, the examiner should 
comment whether the Veteran has neurologic 
symptoms due to nerve root stretching.  

Additionally, the examiner should consider 
the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Codes 8521, 8621, 8721 when 
examining the Veteran's service-connected 
bilateral lower extremity radiculopathy.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.  The 
claims files must be made available to and 
reviewed by the examiner prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  

3.  After an appropriate period of time or 
after the appellant indicates that he has 
no further evidence to submit, the claims 
should be readjudicated.  The claims are 
"inextricably intertwined" and, 
therefore, must be adjudicated together.  
If service connection for a thoracic spine 
disability is denied, the RO should 
determine whether it is possible to 
separate the effects of the service-
connected arthritis of the lumbar spine, 
residuals of L3 to S1 fusion, limitation 
of movement, degenerative disc disease 
from the thoracic spine disability.  If 
this is not possible, such signs and 
symptoms shall be attributed to the 
service-connected disability.  See 38 
C.F.R. § 3.102 (2008); Mittleider v. West, 
11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the 
Board is precluded from differentiating 
between symptomatology attributed to a 
nonservice-connected disability and a 
service-connected disability in the 
absence of medical evidence which does 
so).  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



